Citation Nr: 0610846	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-08 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for the regular aid and attendance of another 
person.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
October 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the RO.  

The veteran appeared at the RO for a hearing before the 
undersigned Veterans Law Judge in January 2006.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

At present, the veteran's service-connected disabilities 
include loss of use of both lower extremities due to familial 
spastic paraparesis (100 percent); a neurogenic bowel and a 
neurogenic bladder with benign prostatic hypertrophy (both 60 
percent); gun shot wounds of the right upper arm (Muscle 
Group V) with a contusion of the ulnar and medial nerve, and 
a gunshot wound of the left high with residuals of femoral 
and sciatic nerve injury of the left lower extremity (both 40 
percent); subdeltoid bursitis of both the right and left 
shoulders (both 10 percent); and an internal hemorrhoid (no 
percent).  

The veteran has also been awarded SMC under 38 U.S.C.A. 
§ 1114(p) and 38 C.F.R. § 3.350(f)(4) at the rate equal to 
subsection (m) on account of loss of use of both lower 
extremities due to familial spastic paraparesis with 
additional disability (e.g., the remaining service-connected 
disorders) independently ratable at the 100 percent rate, 
effective in June 1994.  

In conjunction with his present appeal, however, the veteran 
has not been afforded a comprehensive VA examination 
addressing the extent of his disorders, notably his bowel and 
bladder impairment.  Given that this claim concerns an 
increased rate of disability compensation, a thorough and 
contemporaneous examination is clearly "necessary" under 
38 U.S.C.A. § 5103A(d).  

In this regard, a VA examination is particularly important 
because, in a June 2004 statement, Walter R. Gil, M.D., noted 
that the veteran "suffers from multiple medical problems 
including paraplegia and the complete loss of bowel and 
bladder control" and "requires regular aid and 
attendance."  

Also, during his January 2006 hearing, the veteran testified 
about his ongoing treatment for the service-connected 
disorders at the VA Medical Center (VAMC) in West Palm Beach, 
Florida.  The records of such treatment must be obtained and 
added to the claims file.

During the hearing, the veteran's representative further 
asserted that the veteran had initiated an appeal of as to 
"[t]he loss of use level of the lower extremities which 
[was] currently L, and the contention is it should be M."  

However, a review of the April 2002 rating decision and the 
January 2004 Statement of the Case indicates that all matters 
addressed in the rating decision were covered in the 
Statement of the Case.  

The Board also notes that the veteran is currently being 
compensated at the 38 U.S.C.A. § 1114(m) rate, according to 
the rating decision.  As such, the Board does not find a 
separate issue in view of Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999) and 38 C.F.R. § 19.26 (2002).  Rather, the 
full provisions of 38 U.S.C.A. § 1114 and 38 C.F.R. §§ 3.350 
and 3.352 are contemplated by the present appeal, resulting 
in no prejudice to the veteran.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the West Palm 
Beach VAMC and request all records of 
treatment of the veteran.  All records 
received by the RO must be added to the 
claims file, and, if the search for such 
records has negative results, 
documentation to that effect must be 
added to the claims file.  

2.  The veteran should then be afforded a 
VA examination for purposes of 
determining the current severity of his 
service-connected disabilities.  The 
examiner must review the entire claims 
file in conjunction with the examination.  
The examiner should describe the nature 
and extent of all of the veteran's 
service-connected disorders, with 
particular attention to the question of 
whether his service-connected bowel and 
bladder dysfunction is consistent with 
loss of use.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.  

3.  Then, the RO should readjudicate the 
claim of entitlement to increased SMC.  
This readjudication should reflect 
consideration of the provisions of 
38 U.S.C.A. § 1114 and 38 C.F.R. 
§§  3.350 and 3.352.  If the 
determination remains unfavorable, the 
veteran and his representative must be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  



